—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered July 29, 1996, convicting him of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling was not an improvident exercise of discretion (see, People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282; People v Sandoval, 34 *582NY2d 371). Had the defendant elected to testify on his own behalf, the ruling would have allowed inquiry into his convictions of three prior crimes, but not into the underlying facts of those crimes. The defendant’s previous convictions were probative on the issues of his credibility and his willingness to place his interests above those of society (People v Walker, 83 NY2d 455; People v Pavao, supra). O’Brien, J. P., Thompson, Krausman and Luciano, JJ., concur.